Citation Nr: 0946150	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-14 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for sarcoidosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1997 to August 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for sarcoidosis.  In August 2008, the 
Veteran testified before the Board at a hearing held at the 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further 
disposition of the claim.

The Veteran contends that his current sarcoidosis is related 
to hazardous chemicals that he inhaled while in service.  
Specifically, the Veteran contends that he was exposed to 
aircraft explosives, mercury, jet fuel, gas chambers, and 
asbestos.  Also, when he was cleaning his home prior to 
separation from service, he used many strong solvents, such 
as ammonia and bleach, in order to make sure the home met the 
move-out standards.  He contends that prior to his separation 
from service, he reported having trouble breathing, but that 
his physician felt that he was either suffering from a cold 
or had case of bronchitis.  He contends that since separating 
from service, he has suffered from breathing problems.

The Veteran's service medical records reflect that on a July 
1999 dental questionnaire, the Veteran reported having a 
persistent cough and sinus problems.  However, the remainder 
of his service records, including his August 1996 entrance 
examination and June 2001 separation examination, reflect 
that he denied having any breathing or lung problems. 

VA treatment records demonstrate that in November 2003, the 
Veteran was admitted to the hospital with symptoms including 
shortness of breath, chest tightness, night sweats, and a 
cough.  He reported that as an electrician, he had been 
working on a retail construction project and was exposed to 
industrial paint for a two week period.  He developed 
shortness of breath and productive sputum.  He eventually 
began coughing up blood.  He stated that prior to the 
exposure, he was in the usual state of health.  He stated 
that his co-workers had also developed breathing problems, 
including hemoptysis and the "shakes." He was diagnosed 
with sarcoidosis.  His cough was thought to be partially due 
to his asthma.

The Veteran contends that his exposure to paint in 2003 
aggravated a pre-existing lung condition which had existed 
since service.  

At his August 2008 hearing, the Veteran stated that his 
breathing problems at the end of his service might also have 
been related to the altitude difference from moving from 
Indiana to California.  He stated that his current symptoms 
included feeling dizzy, coughing, fatigue, and that his lungs 
were filled with water.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).  Because the 
Veteran's has provided credible testimony that he suffered 
from breathing problems while in service which have continued 
since he separated from service, and because the Veteran's VA 
treatment records reflect a current diagnosis of sarcoidosis, 
it remains unclear to the Board whether the Veteran's current 
breathing problems were caused by his service.  Therefore a 
VA examination is necessary in order to fairly decide the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to ascertain the etiology of 
his sarcoidosis.  The examiner must review 
the claims file and the report should note 
that review.  The examiner should provide 
the rationale for all opinions.  The 
examiner should specifically opine as to 
the following:

a)  Is it at least as likely as not 
(50 percent probability or greater) 
that any current sarcoidosis is 
related to the Veteran's active 
service, including any inhalation of 
aircraft explosives, mercury, jet 
fuel, gas chambers, asbestos, 
bleach, turpentine, oven cleaner, or 
other household cleansers?  In 
addition to the service medical 
records, the examiner should 
consider the Veteran's statements 
regarding his symptoms in service 
and his statements of continuous 
symptoms of breathing problems after 
service.  If the Veteran's current 
breathing problems are more likely 
attributable to factors unrelated to 
his military service, including 
inhalation of paint fumes in 2003, 
the examiner should specifically so 
state.

	2.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


